o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c march cc psi b06 conex-105364-11 number release date uil 25d the honorable bernard sanders united_states senator church street 2nd floor burlington vt attention ------------------------- dear senator sanders i am responding to your inquiry dated date on behalf of your constituent -- ---------------------- ---------------asked about the tax_credit for a qualified_geothermal_heat_pump_property two different credits are available for geothermal heat pump property-a percent tax_credit residential credit for a geothermal heat pump used in property that a taxpayer uses as a residence and a percent business_energy_credit business_credit for a geothermal heat pump that a taxpayer uses in a trade_or_business or for the production_of_income the information from -------------- indicates that he may qualify for the residential credit on the portion of the heat pump cost allocable to the residence and for the business_credit on the portion of the cost allocable to business or rental use residential_energy_efficient_property_credit taxpayers can take a percent tax_credit on expenditures made during a taxable_year for qualified_geothermal_heat_pump_property that they place in service before date this residential credit is available for residential energy efficient property sec_25d of the internal_revenue_code the code qualified_geothermal_heat_pump_property means any equipment that uses the ground or ground water as a thermal energy source to heat the home or as a thermal energy sink to cool the home the equipment must also meet the requirements of the energy star program in effect at the time that the taxpayer made the expenditure for the equipment the labor costs for the onsite preparation assembly and original installation of the qualified_property and the labor costs for the piping or wiring to interconnect the property to the home are also eligible for the credit conex-105364-11 taxpayers residing in either a newly constructed home or an existing home are eligible for this tax_credit a taxpayer must use the home as a residence to qualify for the credit however the law provides an allocation rule that may require a taxpayer to take a reduced credit if he or she uses a portion of the property for business purposes according to the law if a taxpayer uses more than percent of qualified_geothermal_heat_pump_property for business purposes the taxpayer can only take the portion of the expenditures that is properly allocable to use for nonbusiness purposes therefore if -- ---------------- business use of the geothermal heat pump is more than percent he should exclude the costs of the qualified_geothermal_heat_pump_property allocable to the business use when calculating the percent residential credit business_energy_credit the law also provides a business_credit for a specified percentage of the basis of certain energy_property that a taxpayer places in service during a taxable_year sec_48 of the code the business_credit is not a personal credit for a residence but is part of the general_business_credit it provides a percent credit for the cost of equipment that uses the ground or ground water as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure for periods ending before date generally those costs that qualify for the residential credit will qualify for the business_credit the business_credit is only available for property that a taxpayer can depreciate sec_48 of the code generally a taxpayer can take a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or of property_held_for_the_production_of_income such as a rental property a taxpayer using a dwelling_unit as a residence may only depreciate the portion of the dwelling_unit that the taxpayer also uses in a trade_or_business or for the production_of_income sec_167 of the code although -------------- may not be able to include the full cost of the geothermal system in calculating the percent residential credit he may be eligible for the percent business_credit for the cost of the geothermal system allocable to his use of the system in a trade_or_business or for the production_of_income conex-105364-11 i hope this information is helpful if -------------- or you have any questions please contact ----------------------- or me at -------------------- for further assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries
